EXECUTION VERSION

 

Exhibit 10.1

THIRD AMENDMENT

TO

AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED TRANSFER AND ADMINISTRATION
AGREEMENT, dated as of July 25, 2014 (this “Amendment”), is entered into by and
among (i) United Stationers Receivables, LLC, an Illinois limited liability
company (the “SPV”), (ii) United Stationers Supply Co., an Illinois corporation,
as originator (the “Originator”), (iii) United Stationers Financial Services
LLC, an Illinois limited liability company, as seller (the “Seller”) and as
Servicer, PNC Bank, National Association (“PNC Bank”), a national banking
association, as agent (the “Agent”), as a Class Agent and as an Alternate
Investor, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”),
a Japanese banking corporation acting through its New York Branch, as a Class
Agent and an Alternate Investor.

Reference is herein made to that certain Amended and Restated Transfer and
Administration Agreement, dated as of January 18, 2013 (as amended by (i) that
certain Assignment and Assumption and First Amendment to Amended and Restated
Transfer and Administration Agreement, dated as of June 14, 2013, (ii) that
certain Second Amendment to Amended and Restated Transfer and Administration
Agreement, dated as of January 23, 2014, (iii) as amended hereby and (iv) as the
same may be further amended, modified supplemented, restated or replaced from
time to time, the “Transfer Agreement”), by and among the SPV, the Originator,
the Seller, PNC Bank, as Agent, as a Class Agent and as an Alternate Investor,
and the financial institutions from time to time parties thereto as Conduit
Investors and Alternate Investors. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Transfer Agreement.

WHEREAS, the parties hereto desire to amend the Transfer Agreement as set forth
below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.    Amendments to Transfer Agreement.  Effective as of the Effective Date (as
defined below), the Transfer Agreement is hereby amended as follows:

(a)    Section 1.1 of the Transfer Agreement is amended as follows:

(i)     The following new defined term is inserted in its proper alphabetical
sequence as follows:

“Costco Receivable: Any Receivable the Obligor for which is Costco Wholesale
Corporation or any of its Subsidiaries.”

(ii)    The definition of “Delinquency Ratio” is deleted in its entirety and the
following is inserted in lieu thereof:

“Delinquency Ratio: For any Monthly Period, the ratio (expressed as a
percentage) computed as of the related Month End Date next preceding the first
day of such Monthly Period by dividing (i) the aggregate Unpaid Balance of all
Delinquent Receivables (other than Specified Ineligible Receivables) and
Disputed Receivables (other than Specified Ineligible Receivables and Costco
Receivables) at such time by (ii) the aggregate Unpaid Balance of all
Receivables (other than Specified Ineligible Receivables) at such time.”

(b)    Schedule I to the Transfer Agreement is hereby replaced in its entirety
with Schedule I attached hereto.

2.    Consent to Costco Receivables.  By its execution of this Amendment, the
Agent hereby evidences its consent to the designation of Receivables the Obligor
for which is Costco Wholesale Corporation or any of its Subsidiaries as Eligible
Receivables as required by the terms and provisions of the definition of
“Specified Ineligible Receivable” set forth in Section 1.1 of the Transfer
Agreement.

3.    Representations and Warranties.  Each of the Originator, the SPV, the
Seller and the Servicer hereby certifies that, subject to the effectiveness of
this Amendment, each of the representations and warranties set forth in the
Transfer Agreement and the other Transaction Documents is true and correct on
the date hereof, as if each representation and warranty were made on the date
hereof.

4.     No Default.  The SPV, the Originator, the Seller and the Servicer each
hereby represent and warrant that, as of the date hereof, no Termination Event
or Potential Termination Event has occurred or is continuing.

5.    Transaction Documents in Full Force and Effect As Amended.  Except as
specifically amended hereby, the Transfer Agreement and the other Transaction
Documents shall remain in full force and effect. All references to the Transfer
Agreement

--------------------------------------------------------------------------------

therein and in each other Transaction Document shall be deemed to mean the
Transfer Agreement as modified hereby. The parties hereto agree to be bound by
the terms and conditions of the Transfer Agreement, as amended by this
Amendment, as though such terms and conditions were set forth herein.

6.     Consent of Performance Guarantor.  The Performance Guarantor hereby
consents to the amendments to the Transfer Agreement set forth in this
Amendment.

7.    Conditions to Effectiveness.  This Amendment shall be effective as of the
date (the “Effective Date”) on which the Agent receives counterparts of this
Amendment duly executed by each of the parties hereto.

8.    Miscellaneous.

(a)    This Amendment may be executed in any number of counterparts and by
different parties hereto on the same or separate counterparts, each of which,
when so executed and delivered, shall be deemed to be an original instrument but
all of which, together, shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

(b)    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c)    This Amendment may not be amended or otherwise modified except as
provided in the Transfer Agreement.

(d)    Any provision in this Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(e)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

[signatures appear on the following pages]

 

 

 

- 2 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

UNITED STATIONERS RECEIVABLES, LLC

 

By:

 

 

/s/ Robert J. Kelderhouse 

 

 

Name: Robert J. Kelderhouse

 

 

Title: Vice President and Treasurer

 

UNITED STATIONERS SUPPLY CO., as Originator

 

By:

 

 

/s/ Robert J. Kelderhouse 

 

 

Name: Robert J. Kelderhouse

 

 

Title: Vice President and Treasurer

 

UNITED STATIONERS FINANCIAL SERVICES LLC, as Seller and as Servicer

 

By:

 

 

/s/ Robert J. Kelderhouse 

 

 

Name: Robert J. Kelderhouse

 

 

Title: Vice President and Treasurer

[signatures continue on the following pages]

 

 

 



Third Amendment to A&R Transfer and Administration Agreement

--------------------------------------------------------------------------------

Acknowledged and consented to by:

 

UNITED STATIONERS INC., as the
Performance Guarantor

 

By:

 

 

/s/ Robert J. Kelderhouse 

 

 

Name: Robert J. Kelderhouse

 

 

Title: Vice President and Treasurer

[signatures continue on the following pages]

 

 

 



Third Amendment to A&R Transfer and Administration Agreement

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as an Alternate Investor, a Class Agent and the
Agent

 

By:

 

 

/s/ Mark Falcione 

 

 

Name: Mark Falcione

 

 

Title: Executive Vice President

[signatures continue on the following page]

 

 

 



Third Amendment to A&R Transfer and Administration Agreement

--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as an Alternate
Investor

 

By:

 

 

/s/ Mark Maloney 

 

 

Name: Mark Maloney

 

 

Title: Vice President

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Class Agent

 

By:

 

 

/s/ Eric Williams

 

 

Name: Eric Williams

 

 

Title: Managing Director

[end of signatures]

 

 

 

Third Amendment to A&R Transfer and Administration Agreement

--------------------------------------------------------------------------------

Schedule I

SPECIFIED INELIGIBLE RECEIVABLES

4 Max Business Products

Accurate O/E Wooster

Allied National

ASAP Office Supply

Audette Office Equipment

B&D Supplies

Betty Mills

Cardinal Office Products

Corporate Diversity Solutions

Crest Office Products

CRG-The Office Center

Council Company G

CVS Office Supply

Depot Repair Service

Discount Stationers

Dist Gama Digital

Elite Office Products Inc.

Future Image Inc.

Leonardi and Co.

Markelsz Office Products

Midwest Office Supply

National Office Solutions Inc.

NER Data Corp.

Office Products America

Paperworks, inc.

Redmen Office Supply

Salem Office Supply

Steerforth Trading

Toner Express (a/k/a Veterans Office Products)

Venable Office Equipment Co.

Walkers O/S

Warner Business Products

Watsons Office Supply

W.M. Putnam Company

Wyoming Stationary

 